DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-17 are present for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,133,293 (same assignee/inventor). Although the claims at issue are not identical, they are not patentably distinct from each other because following comparisons:
	Claim 1 (application) is broader claim 1 (patent), and it obviously read on all the elements and/or similar layout configuration of the two semiconductor structures with two bonding contact layers coupled in between.
	Claims 2-10 (application) are identical copy of claims 2-10 (patent).
	Claim 11 (application) is broader claim 11 (patent) and it thus obviously read on all the elements and/or similar layout configuration of the two semiconductor structures with two bonding contact layers forming between them.
	Claims 12-17 (application) are identical copy of claims 12-17 (patent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-2, 4, 6-11 & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al (US 2018/0374864) in view of Lim et al (US 9,887,199).
Claims 1-2, 4, 6-11 & 13-17, Fukuzumi et al (see Fig. 6) clearly shows a three- dimensional (3D) memory device and a method for forming a three-dimensional memory device (see description, paragraphs [0026]-[01 75], figures 1-19), which includes the steps of forming a first semiconductor structure/circuit (W1) having a 3D NAND cell array 1 and a surface layer interconnection layer (73) as claimed “first bonding layer” which comprises a plurality of first bonding metal/contacts (91), and a second semiconductor structure/circuit W2 having a circuit-side interconnection layer (76) as claimed second bonding layer with a plurality of bonding metal/contacts (76), a semiconductor layer 5, and a peripheral/control circuit layer (77) in between.   Additionally, there is a bonding/metal interface 92-93 in between the first bonding contact/layer (73) and second bonding contact/layer (76), wherein the second bonding metal layer (92-93) coupling the first bonding contacts 73 with the second bonding contacts 76, as well-known to a skilled person in the semiconductor manufacturing art.
Fukuzumi et al does not disclose that tat least one of these two circuit structures contain at least a PCM (phase-change memory) cells except the showing of vertical 3D NAND cell array (see Figs. 3-4). 
However, Lim et al patent (see Fig. 5), while disclose a similar 3D bonded memory structure having two bonded substrates, for example, an upper substrate containing a first 3D NAND array (see WL1_u to WLn-u) bonded with a lower substrate containing both peripheral circuitry portion (TR1, 3) with a second memory array (20, see WLm-1 to WL1-I), and both substrates have a same bonding interface in the middle (see border line 18), and Lim et al also discloses a method of programming the semiconductor device (see description, columns 6-14, figures 1-17). Additionally, the device comprises peripheral circuitry such as, i.e., an input/output buffer, a buffer RAM including an array of 3D phase-change memory (PCM) cells, and Figs. 9-10 shows that one of buffer memory can contain at least a buffer RAM 20, wherein such memory RAM 20 can be a type of phase-change (or PCM) material as claimed (see col. 12, lines 650-67) located at least in one of the bonded substrates or into a same bonded chip. Figs. 16-17 also showing internal data bus 1150 that can route data traffic between main/3D NAND memory (1210) on one side of the substrate
and PCM RAM buffer (1221, 1225) on the other side of substrate as possible design choices for two bonded substrates.
Thus, it would have been obvious to one skilled in this art to utilize similar PCM memory type as suggested by Lim et al (for a buffer memory) inside a second/lower substrate with two similar bonded substrates for Fukuzumi et al structure, without complexity or hindsight constructions as both patents are also related to similar 3D NAND substrates with similar bonding interfaces. Additionally, a skilled person would have recognized efficiency for similar bonding interface for different memory types including of different memory sizes, speed and/or power for reducing manufacturing costs and performance errors, if any, as well.
	Other features such as NAND strings, PCM as cross-point structure, hybrid bonding layer, and polysilicon material for the semiconductor layer and/or substrate material are also obvious shown by these teachings and/or at least preferable design choices as well-known to one skilled in this art.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827